DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,953,411 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims include embodiments with cyclone separator systems having inserts comparable to those of instant claims 19 and 20 (see reference claims 1-8 and 17-21) and further include method steps for selecting appropriate variants of such inserts based on operating conditions n a manner comparable to that of claims 14-18 (see reference claims 9-16).  While the reference claims do not claim a “kit” embodiment, the reference claims do include systems with inserts and, further, the reference method claims at minimum render obvious the use of a “kit” because the reference method claims require selecting appropriate insert structures from, implicitly, multiple available options (“selecting” inherently requires options from which to select).  Similarly, ensuring that the system has available additional variants of inserts, and that such inserts are removable, is at minimum obvious for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al (WO 2015/162439 A1) in view of McDonald et al (US PGPub 2018/0050945 A1 – also available as WO 2016/153458 A1), Arscott et al (US 4,369,047), and Babb et al (US PGPub 2010/0257540 A1).
With respect to claim 1, Stokes teaches a cyclone separator which includes a cyclone body with inlets and outlets for overflow and underflow [Fig. 2], a cyclone insert (5) positioned within the body comprising a conical cyclone, and a sand collection vessel in the form of the bottom region of the housing assembly [pg. 5 line 13-pg. 7 line 2; pg. 9 lines 10-22].  The elements may be considered inserts because the system is designed in particular to be retrofitted to pre-existing sand filtration structures [Abs].  See also MPEP 2144.04 V.C; making parts separable is generally an obvious engineering choice for one of ordinary skill in the art.  Stokes in particular recognizes that elements of the cyclone geometry can be altered to control the characteristics of the cyclone filter [pg. 10 lines 1-7] and that parts may conveniently be designed to be easily replaceable [pg. 10 lines 20-29].
Given the broadest reasonable interpretation, then, Stokes teaches or at least suggests a combination of a cyclone body with inlet and outlets (i.e. a pre-existing filter body) and a plurality of cyclone inserts (replaceable inserts to convert to a cyclone separator), and at least suggests that different geometries may be useful, such that providing multiple options would at least have been obvious to one of ordinary skill in the art.
See additionally Babb, which teaches modular cyclones in which components may be configured to be combined in particular manners to provide particular levels of treatment for particular conditions [Abs].  Further, McDonald teaches that the dimensions of various elements of a hydrocyclone such as the inlet conduit shape and area, cone angle, cylindrical section length, etc. are all factors which will affect cyclone performance and should be appropriately considered within the context of particular feed conditions such as size distribution of solids, contaminant density and viscosity, and pressure or velocity or flowrate of the feed stream [0027].  Similarly, Arscott teaches separation of streams via cyclone separators [Abs] and teaches that, because feed rates may vary, it is desirable to include an inlet structure whose size can be adjusted in a controlled manner to maintain desired pressure [Col. 2 lines 51-53].
As such, it would have been obvious to one of ordinary skill in the art to provide multiple types of cyclone inserts in the system taught by Stokes in order to gain the benefit of allowing for adjustment of operations based on different conditions and needs, as suggested variously by Babb, McDonald, and Arscott.
With respect to claims 2 and 5, as above at least McDonald teaches that cone angle and cylinder length and the like are variables which can be changed to change performance, such that provision of options with varying lengths would have been obvious to one of ordinary skill in the art.  The basis of selection of such a variation is drawn to the intended use of the kit and does not distinguish structurally.
With respect to claim 3, see MPEP 2144.04 I.A; changes in size are obvious to those of ordinary skill in the art, and selecting a cyclone body i.e. existing filter module which is sufficient size to accommodate a necessary cyclone insert would have been obvious to one of ordinary skill in the art.
	With respect to claims 6-8, as above at least Arscott teaches that inlet geometry e.g. diameter can be a critical design element, such that provision of multiple types of inlets as inserts would have been obvious to one of ordinary skill in the art e.g. to allow for retrofit as in Stokes.  The basis of selection of such a variation is drawn to the intended use of the kit and does not distinguish structurally.
	With respect to claim 9, McDonald teaches cyclone separators and teaches that the inlet (80) may be coupled tangentially to the inlet section (74) of the cyclone body [0025, Fig. 2] to impart the proper swirling motion [0026, Fig. 3], such that provision of inserts whose nozzles are eccentric to the central axis of the tubular body would at least have been obvious.
With respect to claims 10 and 12, Stokes teaches that the elements of the system may be assembled with appropriated flanges e.g. joining the upper cyclone body to the lower chamber (particularly as a retrofit) and secured with suitable seals and collars or other attachments [pg. 5 lines 21-32].  Stokes further teaches that replaceable elements such as a flow conditioner may have a keyed configuration to ensure proper orientation [pg. 8 line 30-pg. 9 line 4].  Stokes does not explicitly teach these features for the cyclone insert.
However, as above the cyclone insert may specifically be sized e.g. with appropriate angle and length based on the conditions for treatment, and as such designing the system such that the insert itself may be secured with appropriate orientation, using structures already employed elsewhere in the system, would have been obvious for such a purpose.
	With respect to claim 11, as above Stokes teaches a sand collection vessel as the bottom portion of the main body to store solids.  As above, making parts separable is generally obvious to one of ordinary skill in the art.

Claims 4 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al in view of McDonald et al, Arscott et al, and Babb et al, further in view of Estabrook (US 3,494,474).
With respect to claim 4, Stokes and the rest teach as above, but are silent to a specific cyclone starter insert positioned and aligned with the inlet insert to direct the flow into a cyclonic flow path.
However, Estabrook teaches hydrocyclone construction and teaches a vortex starter structure which encircles the vortex finder and is positioned to guide fluid from the inlet to a vortex flow [Abs] and specifically to allow controlled vortex formation based on e.g. pressure conditions.  The starter is constructed as a spiraling guide surface [Fig. 7, Col. 3 lines 7-50].
It would have been obvious to one of ordinary skill in the art to provide a cyclone starter insert in Stokes’ taught system because, as in Estabrook, such an insert could be included and designed specifically to induce a desired manner of cyclonic flow based on the pressure conditions of the feed and the cyclone.
With respect to claims 14 and 16, see the rejections of claims 1, 4, and the like above.  In view of at least Babb, selection of interchangeable separator components to meet particular conditions would have been obvious to one of ordinary skill in the art.  Estabrook recognizes the relationship between the cyclone starter shape and the desired pressure drop for particular flowrates, and in view of McDonald it would be understood that inlet diameter and shape are controllable parameters (as well as cyclone insert angle and length) that may be controlled to correspond to operational parameters such as feed velocity/flowrate/pressure and the like, as well as material conditions in the feed.
As such, the claimed steps of measuring at least properties of the feed and selecting appropriate inserts based on those properties to assemble a cyclone structure optimized for particular conditions would have been obvious to one of ordinary skill in the art over the art, as above.
With respect to claim 15, see MPEP 2144.04 I.A; changes in size are obvious to those of ordinary skill in the art, and selecting a cyclone body i.e. existing filter module which is sufficient size to accommodate a necessary cyclone insert would have been obvious to one of ordinary skill in the art.
With respect to claim 17, as above McDonald recognizes that the inlet geometry and other components may be optimized based on feed conditions such as velocity, flowrate, and contaminant density.  Although discussed within the context of solids contents, it would have been obvious to one of ordinary skill in the art to similarly account for gas content, because Stokes teaches that the system can handle gases as a component of the feed [pg. 9 lines 26-31].  Further, specific separation of gases and liquids by vortex devices is known in the art as in Arscott [Abs].
With respect to claim 18, as above McDonald teaches that the inlet size and geometry among other factors may be controlled to account for feed parameters including size distribution and contaminant density of the feed stream [0027].  As such, selecting an insert at least partially based on sand content would have been obvious in a sand filter application as in Stokes.
With respect to claims 19 and 20, see the rejections of claims 1, 4, and 11 above.  Stokes and the rest teach or suggest a cyclone body, inlet insert, cyclone insert, cyclone starter, and sand collection vessel, and providing parts as separable and replaceable components would have been obvious not only to allow convenient replacement of parts, but also to allow for changing parts to optimize for particular needs and conditions because, as above, the prior art recognizes that various shapes and dimensions can critically affect performance depending upon the feed conditions and the like.

Allowable Subject Matter
No claims may be allowed until the rejections above are properly overcome.  However, as best understood, claim 13 is free from the prior art.
See the prosecution history of the parent application, 16/446,165 for further discussion.  The prior art alone or in combination does not teach or fairly suggest the positioning of a sand hopper suspended within the sand collection vessel in a manner that allows a load cell to be used to determine the weight of the sand collection vessel without also measuring the cyclone body and the like, such that claim 13 would not have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777